       Case 1:19-cv-00583-YK-EB Document 57 Filed 05/20/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBBY T. HEMINGWAY,                       :
    Plaintiff,                            :
                                          :              No. 1:19-cv-00583
            v.                            :
                                          :              (Judge Kane)
S. GOSA, et al.,                          :
      Defendants                          :

                                      ORDER

      AND NOW, on this 20th day of May 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1.    Defendants’ motion to dismiss and/or for summary judgment (Doc. No. 29) is
            GRANTED;

      2.    The Clerk of Court is directed to enter judgment in favor of Defendants Gosa,
            Parkyn, Walker, Stahl, White, Howard, Potope, and Cullen and against Plaintiff
            Bobby T. Hemingway as to all claims asserted against Defendants;

      3.    Plaintiff’s motions to appoint counsel and an expert (Doc. Nos. 54, 55) are
            DENIED AS MOOT; and

      4.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
